DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 19 August 2021, the claims and drawings were amended. Based on these amendments, the objections to the drawings and claims and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 3, “the adjustment device” should be replaced with “the at least one adjustment device”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the adjustment” and “the two film webs” in line 4. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, claim 1 will be interpreted as reciting “adjustment” and “the film webs” rather than “the adjustment” and “the two film webs”. Claims 3 and 5-14 are rejected based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2003-62869 (“Takechi”), cited in an IDS, in view of World Patent Application Publication No. WO 2010/024095 (“Fujii”) and Japanese Patent Application Publication No. JP H4-138231 (“Yamazaki”), cited in an IDS.
Regarding claim 1, Takechi discloses a method for processing film webs (see paragraphs 19 and 20 of the provided translation), by means of a feed device (at least the supply rolls 23a and 23b and the winding rolls 15a and 15b; see Figure 1 and paragraph 20) with a feed direction (from the supply rolls 23a and 23b to the winding rolls 15a and 15b; see Figure 1 and paragraph 22) and an injection mold (at least the fixed mold 12 and the movable mold 32; see Figure 1 and paragraph 17; see also Figure 6 and paragraphs 50 and 51) having at least two cavities (the recesses 25a and 25b; see Figure 5 and paragraph 35), wherein the method comprises the following steps:
providing at least two film webs (the transfer films 14a and 14b; see Figure 1 and paragraph 19) that are arranged next to one another in a direction substantially perpendicular to the feed direction (see Figure 1) and have motifs (the patterns 41a and 41b; see Figure 1 and paragraph 19),
delivering the at least two film webs that are arranged next to one another into the injection mold (see Figure 1 and paragraph 40),
aligning the at least two film webs that are arranged next to one another in such a way that each motif is arranged register-accurate with respect to a respective cavity (see paragraphs 32, 33, 41, 42, 48, 56, 60, and 62, which discuss detecting the 
wherein the alignment or delivery of the at least two film webs that are arranged next to one another is effected in each case with the help of at least one register mark (paragraph 33 states that the position detectors 17a and 17b have the same configuration as the position detector 37; paragraph 30 states that the position detector 37 is provided with an optical sensor for picking up position detection marks imparted to the transfer film 34 at regular intervals; this indicates that the position detectors 17a and 17b have optical sensors for picking up position detection marks imparted to the transfer films 14a and 14b), and
wherein the at least two film webs that are arranged next to one another are provided, delivered and/or aligned independently of one another (each of the transfer films 14a, 14b has its own position detector 17a, 17b and winding motor 13a, 13b; see paragraph 41).
Takechi does not disclose that the feed device has at least one adjustment device comprising a stepper motor or at least one servomotor for the adjustment of the two film webs perpendicular to the feed direction. Similarly, Takechi does not disclose that the alignment comprises adjusting the two film webs perpendicular to the feed direction with the at least one adjustment device.
Fujii discloses aligning an upstream frame 60a and a downstream frame 60b in a width direction of a decorative sheet 10 using corresponding width direction moving devices. Each of the width direction moving devices is configured to rotate a ball screw using a motor, for example. The ball screws are engaged with nuts attached to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also aligned the transfer films 14a and 14b of Takechi in the width direction (i.e., in the direction perpendicular to the feed direction), as taught by Fujii, to ensure that the patterns 41a and 41b were correctly positioned relative to the recesses 25a and 25b, as desired by Takechi. Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
While Fujii discloses adjustment devices comprising motors for adjusting the positioning of a decorative sheet in the width direction (see lines 239-252), Fujii does not explicitly disclose that the motors are stepper motors or servomotors.
Yamazaki discloses a stepping motor 16 and a screw shaft 18 rotated by the stepping motor 16. A width-direction positioning sensor 22 detects the position of a width-direction positioning mark 5b of a film 5. When the mark 5b comes off the sensor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used stepping motors for the motors added to Takechi from Fujii since Yamazaki indicates that a stepping motor is suitable for use with a screw in a device for adjusting the width-direction position of a decorative film. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 3, modified Takechi discloses wherein the alignment and the delivery of the at least two film webs that are arranged next to one another is effected in each case with the help of the at least one register mark (as discussed above in the rejection of claim 1, the position detectors 17a and 17b of Takechi have optical sensors for picking up position detection marks imparted to the transfer films 14a and 14b; see also paragraphs 40-42 of Takechi regarding delivery and alignment).

Regarding claim 5, modified Takechi discloses wherein the alignment of the at least two film webs that are arranged next to one another is effected with the help of a comparison of the position of the at least one register mark (see paragraphs 30 and 33 of Takechi and the rejections of claims 1 and 3).

Regarding claim 7, Takechi does not disclose first and second phases with different film transport average speeds or film transport distances.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have initially transported the transfer films 14a and 14b at a higher speed and then later at a lower speed upon the position detectors 17a and 17b detecting the position detection marks or their absence, as taught by Fujii, to reduce cycle times while maintaining precise positioning. Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Regarding claim 8, please see the rejection of claim 7.

Regarding claims 9 and 10, neither Takechi nor Fujii discloses specific transport speeds, although Fujii does state that the low speed can be, for example, about 1/20 of the high speed. See lines 370-372. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the present case, one of ordinary skill in the art could readily have tried different transport speeds to determine the fastest workable speeds for each phase for the detectors and supply/winding rolls being used. There is no indication in the Applicant’s disclosure that the claimed speeds provide any unexpected results.
claim 11, please see the rejection of claim 7. In addition, Fujii discloses that, when the at least one register mark is detected, there is a changeover from the first to the second phase (see Figure 4 and lines 366-369, which discuss the upper end portion 13a of the alignment mark 13 being detected by the sensor 83).

Regarding claim 12, modified Takechi discloses wherein, after register-accurate arrangement of each motif with respect to a respective cavity, the at least two film webs3Inventors: HAHN, et al.Our Docket: 1093-404 PCT/USResponse to Restriction RequirementU.S. Serial No. 16/335,531 that are arranged next to one another are fixed by means of vacuum suction (see paragraphs 36, 47, and 48 of Takechi).

Regarding claim 13, modified Takechi discloses wherein, after register-accurate arrangement of each motif with respect to a respective cavity, a release signal is generated in each case (see paragraphs 37 and 40 of Takechi; a control device is provided for controlling the mold device, and detection signals are generated by the position detectors 17a and 17b; also, positioning of the transfer films 14a and 14b occurs immediately before mold closing and clamping; this implies the existence of signals for indicating that positioning of each transfer film 14a, 14b is complete, i.e., release signals).
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the position detectors 17a and 17b generate release signals upon proper positioning of the transfer films 14a and 14b. Otherwise, mold closing and clamping could occur prior to the patterns 41a and 41b being correctly positioned relative to the recesses 25a and 25b.
claim 14, modified Takechi discloses wherein the method further comprises at least one of the following steps, which is carried out after generation of the release signals:
closing the injection mold (see paragraph 40 of Takechi and the rejection of claim 13; positioning of the transfer films 14a and 14b occurs immediately before mold closing and clamping).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takechi in view of Fujii and Yamazaki, as applied to claim 1 above, and further in view of Japanese Patent Application Publication No. JP 3-23915 (“Shibata”).
Regarding claim 6, Takechi does not disclose that the injection mold has one or more further cavities in the feed direction. However, it is known in the art that multiple cavities can be arranged in a film feed direction such that multiple objects are molded simultaneously from one film web. For example, see Figures 1 and 3 of Shibata, where a decorating film 5 is positioned between a female mold 1 and a male mold 8, with the female mold 1 having two molding portions 2. See paragraph 1 of the provided translation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the number of recesses 25a, 25b arranged along the feed direction in Takechi, as taught by Shibata, to increase the number of objects that can be molded at one time. Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
.

Response to Arguments
The Applicant’s arguments filed 19 August 2021 with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in view of the amendments made to claim 1. Specifically, the Examiner agrees that the combination of Takechi with Shibata or Fujii fails to disclose all the limitations of claim 1 as now amended. Therefore, the previous prior art rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Takechi, Fujii, and Yamazaki. See above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 9:00 AM-6:30 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744